Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 
Response to Communication(s)
2.	This office action is responsive to the Response filed on February 23, 2022. Claim 1 was canceled. Claims 2-17 are now pending in the application.
	
Terminal Disclaimer
3. 	The terminal disclaimer filed on 02/23/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application Number 16/075,461, now U.S. Patent No. 10,716,138, has been reviewed and is accepted. The terminal disclaimer has been recorded.

Allowable Subject Matter
4.	Claims 2-17 are allowed. The following is a statement of reasons for the indication of allowable subject matter:
The instant application claims essentially same subject matters of application 16/075,461, previously prosecuted and issued into U.S. Patent number 10,716,138. Claims 2-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,716,138. However, the terminal disclaimer in the outstanding Response filed on 02/23/2022 has overcome the rejection. Therefore, the instant application is allowed for the same rationales discussed in the parent application 16/075,461 as incorporated hereinafter. Moreover, the prior art of record, considered individually or in combination, fails to fairly show or suggest the claimed method (claim 16) and communication device (claim 2) comprising, among other limitation, the novel and unobvious limitations as “... configured to generate a second frame used for releasing a network allocation vector (NAV) caused by one of a plurality of first frames, the second frame including first destination information specifying a destination specified from a piece of destination information stored in the one of the plurality of first frames, the plurality of first frames being used for setting respective NAVs which stop transmission of frames of communication devices other than destinations specified from the destination information stored in the plurality of first frames; and ...” structurally and functionally interconnected with other limitations in a manner as recited in dependent claims 3-11.
	Substantially regarding claims 12-15 and 17, the prior art of record also fails to show the method and communication device for receiving the second frame used for releasing a NAV as the same manner set forth in claims 2-11 and 16.

5. 	References U.S. 10,009,841; U.S. 10,187,889 and U.S. 10,321,485 are cited because they are put pertinent to improve the control of transmission in telecommunication networks. However, none of references teaches as recited as in above claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tri H. Phan, whose telephone number is (571) 272-3074.  The examiner can normally be reached on M-F (8:00Am-4:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi H. Pham can be reached on (571) 272-3179. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/TRI H PHAN/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        
April 15, 2022